Citation Nr: 0202512	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  98-19 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
facial lacerations.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle disability.

(The issue of entitlement to a compensable evaluation for 
status-post rupture of the thoracic aorta with thoracotomy 
scar, will be the subject of a separate Board decision).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

During a December 1999 hearing at the Detroit, Michigan RO, 
the veteran appeared to raise the issue of entitlement to 
service connection for headaches and hypertension.  As this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.  

The Board is undertaking additional development on the issue 
of entitlement to an initial compensable evaluation for 
status-post rupture of the thoracic aorta with thoracotomy 
scar pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's has facial lacerations scars of the chin 
and above the left eyebrow which have been shown to be tender 
and sensitive upon clinical evaluation but without objective 
evidence of severe disfigurement, ulceration, or limitation 
of function.

2.  The veteran's right ankle disability is manifested 
primarily by slight limitation of motion with pain and 
complaints of weakness and pain; impairment of the right 
ankle is no more than moderate.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for a 
facial laceration scar of the chin have been met, effective 
April 1, 1998.  38 U.S.C.A. §§ 1155, 5107, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2001).

2.  The criteria for an initial 10 percent rating for a 
facial laceration scar above the left eyebrow have been met, 
effective April 1, 1998.  38 U.S.C.A. §§ 1155, 5107, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.118, 
Diagnostic Codes 7800, 7803 7804, 7805 (2001).

3.  The criteria for a rating in excess of 10 percent for 
right ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5107, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claims.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
the RO has notified the veteran of the evidence need to 
substantiate his claims for initial higher evaluations for 
facial laceration scars and right ankle disability as set 
forth in the December 1998 and June 1999 Statement of the 
Cases and the October 2000 Supplemental Statement of the 
Case.  In addition, the veteran gave testimony concerning his 
claims at a December 1999 hearing at the RO in Detroit, 
Michigan.  Finally, the veteran was provided a recent VA 
examination of his facial laceration scars and right ankle 
disability in August 2000.  In short, the Board concludes 
that the duty to assist has been satisfied, as well as the 
duty to notify the veteran of the evidence needed to 
substantiate his claims, and the Board will proceed with 
appellate disposition on the merits.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

I.  Factual Background

Service medical records reflect that in July 1997, the 
veteran was involved in a motor vehicle accident and 
sustained lacerations to his forehead for which he underwent 
suture repair.  In February 1998, the veteran complained of 
having twisted his right ankle two months previously.  The 
veteran reported having edema of the right ankle most of the 
time and that it would become stiff in the morning.  There 
was a sharp pain when the veteran walked.  He reported having 
discomfort with full range of motion.  There was no history 
of a previous right ankle injury.  An examination of the 
ankles revealed no gross deformity, a negative anterior 
drawer sign and a negative thrombotic thrombocytopenia 
purpura medial lateral malleolus.  There was no pain or 
laxity on inversion or eversion.  X-rays of the right ankle 
revealed no acute fracture.  An impression of possible healed 
stress related to an injury involving the distal lateral 
tibital metaphysis was recorded.  

A July 1998 General Medical examination report reflects that 
the veteran complained of daily swelling and pain in the 
right ankle.  It was reported that the veteran had 
experienced instability of the right ankle and that he wore a 
brace.  An examination of the veteran revealed a two inch 
linear scar over the left eyebrow and on the chin.  There was 
a three inch well-healed and well-concealed scar under the 
chin as well.  All of the scars were noted to have been 
devoid of any ulcerations or keloid changes.  Photographs of 
the veteran's face were associated with the examination 
report and did not reveal any disfiguring scars.  An 
examination of the right ankle revealed plantar flexion to 20 
degrees, dorsiflexion to 10 degrees, inversion to 20 degrees 
and eversion to 10 degrees with discomfort.  There was no 
evidence of any swelling.  There was tenderness under the 
lateral malleolus.  X-rays of the right ankle revealed were 
normal.  Diagnoses of well-healed lacerations of the chin, 
under the chin and left eyebrow and, chronic sprain of the 
right ankle were recorded by the examiner.  

During a September 1999 hearing at the RO in Detroit, 
Michigan, the veteran testified that he experienced pain, 
weakness and instability in his right ankle.  He reported 
that he wore a brace, and had functional loss of the right 
ankle which interfered with his job at a video store.  The 
veteran related that the scar on his chin was sensitive and 
that all of his scars were tender to touch.  

Medical records, dating from August 1998 to November 1999, 
submitted by Dr. B.G. Patel and Dr. L. Robb, respectively, 
reflect that when the appellant was seen by Dr. Patel in 
August 1998, a neurological examination revealed no gross 
motor or sensory deficits.  A musculoskeletal examination was 
grossly normal.  Extremities were noted to have been within 
normal limits.  When seen by Dr. Robb in November 1999, it 
was reported that the veteran enjoyed running and general 
athletics.  A neurological examination revealed that the 
veteran was able to move all extremities without gross motor 
deficits.  A musculoskeletal examination was unremarkable.  

An August 2000 VA fee basis examination report reflects that 
the veteran had been employed as a paramedic for the previous 
two years.  The veteran indicated having pain, numbness, 
tingling and swelling over the facial scars.  He reported 
that he had not received any treatment for the scars.  
Concerning the laceration underneath his chin, the veteran 
indicated that he had pain on palpation and when he shaved, 
which was a constant symptom.  He indicated that he had daily 
flare-ups which might last for five minutes.  With regards to 
his right ankle, the veteran complained of having pain, 
weakness, stiffness, recurrent subluxation, swelling, 
inflammation, instability, fatigue, lack of endurance but no 
dislocation or locking.  He stated that he had tightness and 
swelling in the morning, chronic pain and fatigue all day, 
and swelling and stiffness in the evening.  He related that 
the right ankle symptoms occurred daily and were constant.  
The veteran reported having flare-ups of the right ankle with 
usage, restriction, rest, and alleviation which made him 
unable to constantly use the ankle without resting it.  It 
was noted that the veteran wore a brace on his right ankle 
for stability.  

An examination of the scars in August 2000 revealed one 
centimeter by 0.125 centimeter linear scar above the 
veteran's left eyebrow, which appeared to be well-healed 
without any elevation or depression.  There was a 0.25 
centimeter by 0.125 centimeter scar, which was almost 
concealed, within the veteran's beard.  The scar on the left 
eyebrow was noted to have been pink and both scars were 
without tissue loss, disfigurement, limitation of function, 
ulceration, inflammation, edema or keloid formation.  The 
scars were sensitive to touch and tender.  There was no 
limitation of function of the joints or involvement of 
tendon, bone, joint or nerve damage.  There was no evidence 
of skin changes or ulceration.   An examination of the 
extremities revealed no evidence of clubbing, cyanosis or 
edema of the extremities.  It was noted that the veteran 
required a brace on the right ankle for stability.  His 
posture and gait were normal.  There was no limitation of 
function with standing or walking.  Examination of the right 
ankle was within normal limits without any evidence of any 
heat, redness, radiation, swelling, effusion, drainage, 
abnormal movements, instability, or weakness.  There was 
dorsiflexion to 20 degrees and plantar flexion to 30 degrees, 
both movements were noted to have been secondary to pain.  
The examiner noted that range of motion of the right ankle 
was affected because of the pain but not because of fatigue, 
weakness, lack of endurance or incoordination.  X-rays of the 
right ankle were normal.  Diagnoses of status-post facial 
laceration with sensitive scars and chronic right ankle 
sprain were recorded by the examiner.   

II.  General Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).

Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).






III.  Analysis

1.  Facial Lacerations

The veteran was granted service connection for facial 
lacerations by the RO in an October 1998 rating decision, and 
a noncompensable evaluation was assigned pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  In 
accordance with Diagnostic Code 7800, a noncompensable 
evaluation is assigned for scars of the head, face or neck 
which are slightly disfiguring.  A 10 percent evaluation may 
be assigned for moderately disfiguring scars of the neck, 
face or head.  A 30 percent evaluation will be assigned for 
severely disfiguring scars of the head, face or neck, 
especially if they produce a marked and unsightly deformity 
of the eyelids, lips or auricles.  

A 10 percent evaluation may be assigned under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Code 7803 where there is 
evidence of superficial scars which are poorly nourished with 
repeated ulceration.  A 10 percent evaluation may also be 
assigned under 38 C.F.R. § 4.118, Diagnostic Code 7804 where 
there is evidence of superficial scars which are tender and 
painful on objective demonstration.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, scars may be rated based on limitation 
of function of the affected part.  38 C.F.R. Part 4, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2001).  Where the 
requirements for a compensable evaluation are not met, a 
noncompensable evaluation must be assigned.  38 C.F.R. § 4.31 
(2001).

The medical evidence of record has revealed the presence of a 
scar on the veteran's chin and above the left eyebrow as a 
result of his service-connected motor vehicle accident.  The 
Board finds that initial compensable evaluations are 
warranted for laceration scars of the chin and above the left 
eyebrow.  In reaching this conclusion, the Board notes that 
during an August 2000 VA examination, the veteran complained 
of pain in the area of the scar on the chin, especially when 
he shaved and touched the scar.  In addition, the left 
eyebrow scar was noted to have been pink on clinical 
evaluation, and both scars were found to have been sensitive 
to touch and tender.  A diagnosis of status-post facial 
lacerations with sensitive scars was entered.  Therefore, in 
light of the clinical evidence of tender and sensitive 
laceration scars of the chin and above the left eyebrow, an 
initial ten percent disability rating is assigned to each 
scar pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  However, there is no evidence of any of swelling, 
ulceration, or depression in the area of either scar, and no 
evidence that the veteran experiences functional loss 
attributable to his residual scars of the chin and above the 
left eyebrow.  In fact, the VA examiner in August 2000 
specifically indicated that there was no limitation of 
function as a result of the scars.  

Furthermore, the Board notes that the August 2000 examiner 
did not specifically indicate whether the facial laceration 
scars above the left eyebrow and chin were disfiguring.  
However, the scar of the chin was found to have been 
concealed within the veteran's beard, and both scars were 
reported to have been well-healed.  Photographs of the 
veteran's face, conducted during a July 1998 VA examination, 
do not reflect any severely disfiguring scars of the face.  
In short, the Board finds that the evidence supports the 
assignment of separate initial ten percent evaluations for 
tender and sensitive facial laceration scars of the chin and 
above the left eyebrow pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001), effective April 1, 1998, the 
date the veteran filed his original compensation claim for 
facial lacerations.  

2.  Left ankle disability

The RO has assigned a 10 percent evaluation to the service-
connected left ankle disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2001).  Under Diagnostic Code 
5271, limited motion of the ankle, a 10 percent disability 
rating is warranted for moderate limitation of motion of the 
ankle and a 20 percent disability rating is warranted for 
marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2001).  In every instance where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no percent evaluation, a no 
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).

Full range of motion of the ankle is measured from zero to 20 
degrees in dorsiflexion, and zero to 45 degrees in plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2001).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2001).

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

Based on the medical evidence on file, the Board concludes 
that a rating in excess of 10 percent for right ankle 
disability is not warranted.  In reaching the foregoing 
conclusion, the Board notes that the ankle disability was 
manifested primarily by complaints of ankle pain on use and 
instability requiring the use of a brace. When examined by VA 
in August 2000, plantar flexion of the right ankle was to 30 
and dorsiflexion was to 20 degrees and both movements were 
secondary to pain. There was no objective evidence of pain, 
weakness, instability, incoordination, excess fatigability, 
or increased functional impairment on use of the right ankle.  
In this regard, the examiner noted that range of motion of 
the right ankle was affected by pain but not because of 
fatigue, weakness, lack of endurance, or incoordination.  To 
this end, the veteran reported being able to run and 
participate in general athletics when examined by a private 
physician in November 1999.  In addition, the August 2000 VA 
examination report also reflects that the veteran has been 
able to perform his duties as a paramedic for the previous 
two years.  Therefore, the Board must conclude that the 
limitation of motion does not more nearly approximate marked 
limitation of motion required for a 20 percent rating than 
the moderate limitation of motion required for a 10 percent 
rating under Diagnostic Code 5271.  Accordingly, an initial 
evaluation in excess of 10 percent for a right ankle 
disability is not warranted. 

(i)  Other diagnostic codes

The clinical record in this case does not demonstrate the 
presence of ankylosis of the ankle, or of the subastragalar 
or tarsal joint, malunion of any of the appellant's ankle 
bones or of astragalectomy.  Therefore, the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, and 5274 
(2001) are not for application. Arthritis has not been 
identified in the ankle.  Therefore, 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001) is therefore inapplicable.

(ii)  De Luca considerations

The Board has carefully considered the evidence of record in 
light of the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
However, the record does not demonstrate that the appellant's 
range of motion of the right ankle has resulted in any 
significant functional loss due to pain.  Nor is there 
evidence of fatigability, weakness, incoordination or the 
like due to the service-connected disabilities.  As noted 
above, the examiner in August 2000 specifically indicated 
that although range of motion of the right ankle was affected 
as a result of pain, there was no evidence of fatigue, 
weakness, lack of endurance or incoordination.  In addition, 
despite having pain in his right ankle, the veteran has been 
able to perform his duties as a paramedic for two years and 
participate in general athletics. 

In short, for the reasons and bases expressed above the Board 
has concluded that a preponderance of the clinical and other 
evidence is clearly against the assignment of a disability 
rating greater than 10 percent for the right ankle disorder.  
The appeal is therefore denied as to the request for an 
evaluation in excess of 10 percent for the right ankle.

IV.  Fenderson considerations

In reaching the above determination, the Board finds that the 
medical evidence of record does not raise the question of 
whether higher evaluations are warranted for any period of 
time following the initial grants of service connection so as 
to warrant "staged" ratings due to a significant change in 
the level of disabilities at issue. Rather, the 
symptomatology reported during the pendency of this appeal 
has remained essentially consistent, with the degree of 
severity at all times fully contemplated by the assigned 
evaluations.  Moreover, the veteran has not alleged, and the 
record does not demonstrate, that any recent findings were 
used in any way to deprive him of higher ratings  when he was 
originally evaluated by the VA.  See Fenderson v. West, 
supra.

V.  Extraschedular considerations

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  In this regard, the Board observes that 
the veteran has been employed for the previous two years as a 
paramedic and has engaged in general athletics, such as 
running.  The veteran has not indicated that he has missed 
work as a result of his service-connected facial lacerations 
of the chin and above the left eyebrow or because of his 
right ankle disability.  Even if such statements were 
submitted, the currently assigned evaluations contemplates 
industrial impairment.  The record does not reflect that the 
veteran has required frequent periods of hospitalization 
because of the service-connected disabilities at issue and it 
does not indicate that the manifestations of the disabilities 
are unusual or exceptional.  Rather, the evidence shows that 
the manifestations of the disabilities are fully contemplated 
by the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disabilities would be in excess of that contemplated 
by the assigned evaluations.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra- schedular rating with 
respect to either the service connected facial lacerations of 
the chin and above the left eyebrow or right ankle disability 
pursuant to 38 C.F.R. § 3.321(b)(1)(2001) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 10 percent for facial laceration scar of 
the chin is granted, effective from April 1, 1998, subject to 
the laws and regulations governing the award of monetary 
benefits.

An initial rating of 10 percent for a facial laceration scar 
above the left eyebrow is granted, effective from April 1, 
1998, subject to the laws and regulations governing the award 
of monetary benefits. 

An evaluation in excess of 10 percent for a right ankle 
disability is denied. 



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

